Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to systems for detecting mold, classified in G01N 33/0047.
II. Claims 10-16, drawn to methods for detecting mold comprising opening a gate, classified in C12M 37/04.
III. Claims 17-20, drawn to methods for detecting mold comprising operating a thermal control element, classified in C12M 41/12.
The inventions are independent or distinct, each from the other because:
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the gate of the subcombination.  The subcombination has separate utility such as a drying or ventilation system designed to alter the atmosphere to which the mold is exposed.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II-III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, in Invention I, the apparatus as claimed can be used to sterilize culture media. Further, in Invention I, the substrate can be advanced by a mechanical motor or a pusher, while in Invention III, the substrate is advanced by an electric motor coupled to a reel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries);  and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Jakubowski on 5/6/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 1-20 are pending, with claims 1-9 being examined, and claims 10-20 deemed withdrawn due to the restriction requirement incorporated in the instant Office Action.
 Information Disclosure Statement
The information disclosure statements (IDS) received on 12/12/2019, 1/11/2022, and 5/6/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Lns. 6-7 recite, “a substrate advancement mechanism configured to selectively move an unexposed portion of the substrate in to the chamber and an exposed portion of the substrate out of the chamber”. However, it is unclear what the substrate portions are exposed/unexposed to. Are they exposed to air? Are they exposed to the chamber? Further clarification is needed here. For purposes of compact prosecution, the above limitation has been examined as, “a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate in to the chamber and an exposed to the chamber portion of the substrate out of the chamber”.
Claim 9, Lns. 1-3 recite, “wherein the controller is further programmed to pulse the light source and evaluate differences in measurements from the sensor before and after exposure to the light source to determine a mold strength”. However, the length and number of pulses is undefined in the claims and in the specification, and the term “mold strength” is not well known in the art. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as any on/off cycling of the light source, and determining any property related to the resistance of the mold subsequent to the on/off cycling of the light source.
Claims 2-8 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (Translation of DE Pub. No. 101048750; hereinafter Heilmann), in view of Oh et al. (Translation of KR Pub. No. 10-2013-0044437; hereinafter Oh), Swanson (US Pub. No. 2016/0047559), Agui et al. (US Pat. No. 9,121,792; hereinafter Agui; already of record on the IDS received 5/6/2022), and Dobrinsky et al. (US Pub. No. 2016/0106873; hereinafter Dobrinsky; already of record on the IDS received 5/6/2022).

Regarding claim 1, Heilmann discloses a system for detecting mold (Pg. 1 2nd Para.). The system comprises: 
	a substrate treated to promote mold growth (Pg. 4 8th Para., see Fig. 3 at nutrient medium 3).
	A heating element (Pg. 2 Last Para.-Pg. 3 1st Para., see Fig. 3 at temperature control device 5).
	A sensor configured to detect mold growth on the substrate (Pg. 3 3rd to Last Para.-Last Para., Pg. 4 8th Para., see Fig. 3 at light detector 1).
	Heilmann fails to explicitly disclose:
a housing defining a chamber and defining an opening through a surface of the housing; 
a movable grate disposed on the housing and configured to selectively cover the opening;
a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate into the chamber and an exposed to the chamber portion of the substrate out of the chamber; 
a temperature sensor disposed in the chamber;
that the heating element and mold growth sensor are disposed in the chamber;
a light source disposed in the chamber and configured to kill mold within the chamber when activated; and 
a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber.
	Oh is in the analogous field of spore collection (Oh Pg. 2 2nd Para.). Oh teaches a housing defining a chamber and defining an opening through a surface of the housing (Oh; Pg. 4 2nd Para., Pg. 4 7th-8th Paras., see Fig. 1 at cover 105 for housing 100). A movable door disposed on the housing to selectively cover the opening (Oh; Pg. 4 2nd Para., Pg. 4 7th-8th Paras., see Fig. 1 at cover 105 for housing 100, see Fig. 8 at cover 105 moved off of opening in housing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and mold growth sensor in the system of Heilmann to include a housing defining a chamber and defining an opening through a surface of the housing, with a movable door disposed on the housing to selectively cover the opening, the heating element and growth sensor disposed within the chamber as in Oh. Oh teaches that such a housing will allow for the unattended collection of mold spores, and selectively exposing the opening will allow the substrate within to be exposed to mold spores for subsequent mold growth (Oh; Pg. 4 2nd Para., Pg. 4 7th-8th Paras., Pg. 7 Last Para.-Pg. 8 4th Para., see Fig. 1 at cover 105 for housing 100, and Fig. 8 at cover 105 moved off of opening in housing).
	Modified Heilmann fails to explicitly disclose:
a movable grate;
a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate into the chamber and an exposed to the chamber portion of the substrate out of the chamber; 
a temperature sensor disposed in the chamber;
a light source disposed in the chamber and configured to kill mold within the chamber when activated; and 
a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the movable door be a movable grate, since the selection of a known material based on its suitability for its intended use supports a prima facie obvious determination. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323, and MPEP 2144.07. The motivation for selecting a movable grate would have been that a movable grate is capable of selectively exposing a chamber to the outside environment as desired.
	Further, Swanson is in the analogous field of sealing chambers (Swanson; [0087], Claim 12). Swanson teaches a movable grate (Swanson; [0087], Claim 12, see Fig. 39 at face plate 36 having female members 134, and air intake grate 38 having male members 132. To seal the grate and restrict airflow, the air intake grate 38 and face plate 36 are moved together so that female members 134 and male members 132 are engaged. The combination of the face plate and grate can be considered a grate, and the grate is movable between the open position and closed position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movable door in the system of modified Heilmann to be a movable grate as in Swanson, as Swanson teaches that a movable grate can be used to selectively restrict airflow into a chamber (Swanson; [0087], Claim 12, Fig. 39).
	Modified Heilmann fails to explicitly disclose:
a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate into the chamber and an exposed to the chamber portion of the substrate out of the chamber; 
a temperature sensor disposed in the chamber;
a light source disposed in the chamber and configured to kill mold within the chamber when activated; and 
a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber.
	Agui is in the analogous field of particle detection in chambers (Agui; Col. 4 Lns. 36-51, see Figs. 4, 8). Agui teaches a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate into the chamber and an exposed to the chamber portion of the substrate out of the chamber (Agui; Col. 4 Lns. 3-35, Col. 6 Lns. 38-55, see Figs. 4, 7, 8, the lower portion of the collector belt 820 can be considered the unexposed portion, while the upper portion of belt 820 can be considered the exposed portion, and the upper part of 800 can be considered the chamber). A controller programmed to, responsive to initiating a cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber (Agui; Col. 4 Lns. 3-51, when a sensor detects particle buildup on the collector belt, the collector belt is rotated by a servo to allow particles to be removed from the collector belt. This will also move the other (unexposed) side of the collector belt to an area that is exposed to particle buildup. The servo acts as a controller, Col. 6 Lns. 38-55, see Figs. 4, 7, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Heilmann to include a substrate advancement mechanism configured to selectively move an unexposed to the chamber portion of the substrate into the chamber and an exposed to the chamber portion of the substrate out of the chamber, and a controller programmed to, responsive to initiating a cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber as in Agui, as Agui teaches that providing a rotating substrate on a belt for particle buildup will allow for continuous particle collection without needing to the replace the substrate after each particle buildup cycle (Agui Col. 4 Lns. 3-35), which would be, in this case, a mold detection cycle.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber. The motivation would have been to ensure that a sanitized portion of the substrate is fed into the chamber, thereby ensuring that any mold detected on the substrate has been grown during the mold detection cycle, rather than prior to the mold detection cycle. This would enhance the accuracy of the mold detection apparatus.
	Modified Heilmann fails to explicitly disclose:
a temperature sensor disposed in the chamber; and
a light source disposed in the chamber and configured to kill mold within the chamber when activated.
	Dobrinsky is in the analogous field of mold growth suppression (Dobrinsky [0038]). Dobrinsky teaches a temperature sensor disposed in a chamber (Dobrinsky [0096]). Dobrinsky further teaches a light source disposed in the chamber and configured to kill mold within the chamber when activated (Dobrinsky; [0006], [0061], see Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chamber of modified Heilmann to include a temperature sensor disposed therein as in Dobrinsky. The motivation would have been that a temperature sensor can be used to ensure that a temperature is maintained at a preferred level (Dobrinsky [0096]), which, in the case of the chamber of modified Heilmann, would be a temperature conducive for the growth of mold (Heilmann Pg. 2 Last Para.-Pg. 3 1st Para.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chamber of modified Heilmann to include a light source disposed in the chamber and configured to kill mold within the chamber when activated as in Dobrinsky. The motivation would have been to be able to kill the mold within the chamber once the mold detection cycle has been completed, thereby rendering the substrate suitable for reuse as taught in Agui (Agui Col. 4 Lns. 3-35).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to selectively cover the opening”, “treated to promote mold growth…”, “configured to selectively move…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the movable grate (see Claim 1 above at Oh teaching the movable door in Pg. 4 2nd Para., Pg. 4 7th-8th Paras., see Fig. 1, and case law used to teach the movable grate) and the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8).
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to actuate the movable grate to permit air entry into the chamber for a predetermined duration.
	Oh further teaches a controller that is programmed to actuate the movable door to permit air entry into the chamber for a predetermined duration (Oh Pg. 7 3rd to Last Para.-Pg. 8 4th Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller and movable grate in the system of modified Heilmann so that the controller is further programmed to actuate the movable grate to permit air entry into the chamber for a predetermined duration as in Oh, as Oh teaches that controlling air exposure to the substrate will allow for the collection of spores on the substrate to be controlled as well (Oh Pg. 7 3rd to Last Para.-Pg. 8 4th Para.).

Regarding claim 3, modified Heilmann discloses the system of claim 1. 
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to operate the heating element to maintain a predetermined temperature within the chamber during the mold detection cycle.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the heating element to maintain a predetermined temperature within the chamber during the mold detection cycle. The motivation would have been to maintain a temperature that is conducive to mold growth (Heilmann Pg. 2 Last Para.-Pg. 3 1st Para.).

Regarding claim 4, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8) and the sensor configured to detect mold growth (see Claim 1 above at Heilmann teaching the sensor configured to detect mold growth in Pg. 3 3rd to Last Para.-Last Para., Pg. 4 8th Para., see Fig. 3 at light detector 1). 
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to operate the sensor to detect an amount of mold present within the chamber during the mold detection cycle.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the sensor to detect an amount of mold present within the chamber during the mold detection cycle. The motivation would have been to be able to detect mold growth in real time to better accurately compare mold growth among different substrates and environmental conditions.

Regarding claim 5, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8) and the light source (see Claim 1 above at Dobrinsky teaching the light source in [0006], [0061], Fig. 5).
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to, responsive to completion of the mold detection cycle, activate the light source to kill mold within the chamber.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to, responsive to completion of the mold detection cycle, activate the light source to kill mold within the chamber. The motivation would have been to be able to kill the mold within the chamber once the mold detection cycle has been completed, thereby rendering the substrate suitable for reuse as taught in Agui (Agui Col. 4 Lns. 3-35).

Regarding claim 6, modified Heilmann discloses the system of claim 5. Modified Heilmann further discloses the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8), the light source (see Claim 1 above at Dobrinsky teaching the light source in [0006], [0061], Fig. 5), and the sensor configured to detect mold growth (see Claim 1 above at Heilmann teaching the sensor configured to detect mold growth in Pg. 3 3rd to Last Para.-Last Para., Pg. 4 8th Para., see Fig. 3 at light detector 1).
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to operate the sensor to detect changes in the mold growth when the light source is activated.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the sensor to detect changes in the mold growth when the light source is activated. The motivation would have been to ensure that the mold growth has been stopped or modulated to an acceptable level for the substrate to be suitable for reuse.

Regarding claim 8, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8) and the light source (see Claim 1 above at Dobrinsky teaching the light source in [0006], [0061], Fig. 5).
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to activate the light source to modulate a growth rate of mold in the chamber during the mold detection cycle.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to activate the light source to modulate a growth rate of mold in the chamber during the mold detection cycle. Dobrinsky teaches that modulating a growth rate of mold is used to sterilize a substrate (Dobrinsky [0038], growth suppression of mold is growth rate modulation), and sterilizing a substrate would ensure that the substrate is suitable for reuse as taught in Agui (Agui Col. 4 Lns. 3-35). Therefore, modulating the growth rate of mold in the chamber during the mold detection cycle would ensure that the substrate is suitable for reuse. Further, modulating the growth rate of mold in the chamber during the detection cycle would ensure that the mold growth rate does not rise above acceptable levels (i.e. mold growth rising to dangerous levels or levels beyond the detection capacity of the device).

Regarding claim 9, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the controller (see Claim 1 above at Agui teaching the controller in Col. 4 Lns. 3-51, Col. 6 Lns. 38-55, Figs. 4, 7, 8), the light source (see Claim 1 above at Dobrinsky teaching the light source in [0006], [0061], Fig. 5), and the sensor (see Claim 1 above at Heilmann teaching the sensor configured to detect mold growth in Pg. 3 3rd to Last Para.-Last Para., Pg. 4 8th Para., see Fig. 3 at light detector 1).
	Modified Heilmann fails to explicitly disclose that the controller is further programmed to pulse the light source and evaluate differences in measurements from the sensor before and after exposure to the light source to determine a mold strength.
	However, Dobrinsky further teaches pulsing a light source and evaluating differences in measurements from a sensor before and after exposure to determine a mold strength (Dobrinsky; [0038], [0071], camera images can be analyzed by a monitoring system after a first ultraviolet radiation cycle to see if further radiation cycles need to be performed. The multiple radiation cycles may be considered a pulse, and the analyzing of the camera images by the monitoring system can be considered an evaluation of difference in measurements before/after exposure to determine mold strength, i.e. if the mold is still present, the mold is considered stronger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller, light source, and sensor in the system of modified Heilmann so that the sensor is programmed to pulse the light source and evaluate differences in measurements from the sensor before and after exposure to the light source to determine a mold strength as in Dobrinsky, as Dobrinsky teaches cycling an ultraviolet light source and checking for the presence of mold thereafter to determine if further ultraviolet radiation cycles are needed to kill the mold (Dobrinsky; [0038], [0071]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Swanson, Agui, and Dobrinsky, as applied to claims 1-6, 8, and 9 above, further in view of Stahr (US Pat. No. 4,314,027).

Regarding 7, modified Heilmann discloses the system of claim 1. Modified Heilmann further discloses the sensor (see Claim 1 at Heilmann teaching the sensor in Pg. 3 3rd to Last Para.-Last Para., Pg. 4 8th para., Fig. 3).
	Modified Heilmann fails to explicitly disclose that the sensor is a gas sensor configured to measure microbial volatile organic compounds (mVOCs) within the chamber that are caused by mold growth.
	Stahr is in the analogous field of mold detection (Stahr Col. 1 Lns. 37-40). Stahr teaches a gas sensor that is configured to measure microbial volatile organic compounds (mVOCs) within a chamber that are caused by mold growth (Stahr Col. 2 Lns. 3-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor in the system of modified Heilmann to be a gas sensor configured to measure mVOCs within the chamber that are caused by mold growth as in Stahr, as Stahr teaches that molds produce compounds that are indicative of their characteristic moldy odors, meaning that a sensor configured to detect these compounds would be capable of determining the presence of mold (Stahr Col. 2 Lns. 3-14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 9 of copending Application No. 16/711,985 (hereinafter referred to as the reference application) in view of Agui and Swanson. 

Claim 1 of the instant application is taught by claims 1-4, 8, and 9 of the reference application, except for a movable grate, where the substrate advancement mechanism is configured to selectively move an exposed portion of the substrate out of the chamber, and a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber. Agui teaches a substrate advancement mechanism that selectively moves an exposed substrate portion out of a chamber (Agui; Col. 4 Lns. 3-35, Col. 6 Lns. 38-55, see Figs. 4, 7, 8, the lower portion of the collector belt 820 can be considered the unexposed portion, while the upper portion of belt 820 can be considered the exposed portion, and the upper part of 800 can be considered the chamber), and a controller programmed to, responsive to initiating a cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber (Agui; Col. 4 Lns. 3-51, when a sensor detects particle buildup on the collector belt, the collector belt is rotated by a servo to allow particles to be removed from the collector belt. This will also move the other (unexposed) side of the collector belt to an area that is exposed to particle buildup. The servo acts as a controller, Col. 6 Lns. 38-55, see Figs. 4, 7, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference application with Agui to include a substrate advancement mechanism that selectively moves a substrate portion out of a chamber, and include a controller programmed to, responsive to initiating a cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber as in Agui, as Agui teaches that providing a rotating substrate on a belt for particle buildup will allow for continuous particle collection without needing to the replace the substrate after each particle buildup cycle (Agui Col. 4 Lns. 3-35), which would be, in this case, a mold detection cycle.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a controller programmed to, responsive to initiating a mold detection cycle, operate the substrate advancement mechanism to advance the unexposed portion of the substrate into the chamber. The motivation would have been to ensure that a sanitized portion of the substrate is fed into the chamber, thereby ensuring that any mold detected on the substrate has been grown during the mold detection cycle, rather than prior to the mold detection cycle. This would enhance the accuracy of the mold detection apparatus.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the movable door in claim 4 of the reference application be a movable grate, since the selection of a known material based on its suitability for its intended use supports a prima facie obvious determination. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323, and MPEP 2144.07. The motivation for selecting a movable grate would have been that a movable grate is capable of selectively exposing a chamber to the outside environment as desired.
	Further, Swanson teaches a movable grate (Swanson; [0087], Claim 12, Fig. 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the movable door in claim 4 of the reference application be a movable grate as in Swanson, as Swanson teaches that a movable grate can be used to selectively restrict airflow into a chamber (Swanson; [0087], Claim 12, Fig. 39).
	
Claim 3 of the instant application is taught by claim 8 of the reference application in view of Agui and Swanson, except that the controller is further programmed to operate the heating element to maintain a predetermined temperature within the chamber during the mold detection cycle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference application to program the controller to operate the heating element to maintain a predetermined temperature within the chamber during the mold detection cycle. The motivation would have been to maintain a temperature that is conducive to mold growth (Heilmann Pg. 2 Last Para.-Pg. 3 1st Para.).

Claim 4 of the instant application is taught by Claim 1 of the reference application in view of Agui and Swanson, except that the controller is further programmed to operate the sensor to detect an amount of mold present within the chamber during the mold detection cycle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the sensor to detect an amount of mold present within the chamber during the mold detection cycle. The motivation would have been to be able to detect mold growth in real time to better accurately compare mold growth among different substrates and environmental conditions.

Claim 5 of the instant application is taught by claim 1 of the reference application in view of Agui and Swanson, except that the controller is further programmed to, responsive to completion of the mold detection cycle, activate the light source to kill mold within the chamber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to, responsive to completion of the mold detection cycle, activate the light source to kill mold within the chamber. The motivation would have been to be able to kill the mold within the chamber once the mold detection cycle has been completed, thereby rendering the substrate suitable for reuse as taught in Agui (Agui Col. 4 Lns. 3-35).

Claim 6 of the instant application is taught by claim 1 of the reference application in view of Agui and Swanson, except that the controller is further programmed to operate the sensor to detect changes in the mold growth when the light source is activated. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the sensor to detect changes in the mold growth when the light source is activated. The motivation would have been to ensure that the mold growth has been stopped or modulated to an acceptable level for the substrate to be suitable for reuse.

Claim 7 of the instant application is taught by Claim 1 of the reference application in view of Agui and Swanson, except that the controller is further programmed to operate the sensor to detect changes in the mold growth when the light source is activated. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to operate the sensor to detect changes in the mold growth when the light source is activated. The motivation would have been to ensure that the mold growth has been stopped or modulated to an acceptable level for the substrate to be suitable for reuse.
This is a provisional nonstatutory double patenting rejection.

Claim 2 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 9 of the reference application in view of Agui and Swanson, further in view of Oh. 

Claim 2 of the instant application is taught by claims 1 and 4 of the reference application in view of Agui and Swanson, except that the controller is further programmed to actuate the movable grate to permit air entry into the chamber for a predetermined duration. Oh further teaches a controller that is programmed to actuate the movable door to permit air entry into the chamber for a predetermined duration (Oh Pg. 7 3rd to Last Para.-Pg. 8 4th Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference application to include a controller that is further programmed to actuate the movable door to permit air entry into the chamber for a predetermined duration as in Oh, as Oh teaches that controlling air exposure to the substrate will allow for the collection of spores on the substrate to be controlled as well (Oh Pg. 7 3rd to Last Para.-Pg. 8 4th Para.).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the movable door in claim 4 of the reference application be a movable grate, since the selection of a known material based on its suitability for its intended use supports a prima facie obvious determination. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323, and MPEP 2144.07. The motivation for selecting a movable grate would have been that a movable grate is capable of selectively exposing a chamber to the outside environment as desired.
	Further, Swanson teaches a movable grate (Swanson; [0087], Claim 12, Fig. 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the movable door in claim 4 of the reference application be a movable grate as in Swanson, as Swanson teaches that a movable grate can be used to selectively restrict airflow into a chamber (Swanson; [0087], Claim 12, Fig. 39).
	This is a provisional nonstatutory double patenting rejection.

Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 9 of the reference application in view of Agui and Swanson, further in view of Dobrinsky. 

Claim 8 of the instant application is taught by Claims 1-3 of the reference application in view of Agui and Swanson, except that the controller is further programmed to activate the light source to modulate a growth rate of mold in the chamber during the mold detection cycle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the controller to activate the light source to modulate a growth rate of mold in the chamber during the mold detection cycle. Dobrinsky teaches that modulating a growth rate of mold is used to sterilize a substrate (Dobrinsky [0038], growth suppression of mold is growth rate modulation), and sterilizing a substrate would ensure that the substrate is suitable for reuse as taught in Agui (Agui Col. 4 Lns. 3-35). Therefore, modulating the growth rate of mold in the chamber during the mold detection cycle would ensure that the substrate is suitable for reuse. Further, modulating the growth rate of mold in the chamber during the detection cycle would ensure that the mold growth rate does not rise above acceptable levels (i.e. mold growth rising to dangerous levels or levels beyond the detection capacity of the device).

Claim 9 of the instant application is taught by Claims 1-3 of the reference application in view of Agui and Swanson, except that the controller is further programmed to pulse the light source and evaluate differences in measurements from the sensor before and after exposure to the light source to determine a mold strength. However, Dobrinsky further teaches pulsing a light source and evaluating differences in measurements from a sensor before and after exposure to determine a mold strength (Dobrinsky; [0038], [0071], camera images can be analyzed by a monitoring system after a first ultraviolet radiation cycle to see if further radiation cycles need to be performed. The multiple radiation cycles may be considered a pulse, and the analyzing of the camera images by the monitoring system can be considered an evaluation of difference in measurements before/after exposure to determine mold strength, i.e. if the mold is still present, the mold is considered stronger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference application to include that the controller is further programmed to pulse the light source and evaluate differences in measurements from the sensor before and after exposure to the light source to determine a mold strength as in Dobrinsky, as Dobrinsky teaches cycling an ultraviolet light source and checking for the presence of mold thereafter to determine if further ultraviolet radiation cycles are needed to kill the mold (Dobrinsky; [0038], [0071]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798
     
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798